Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 12/27/2021.
2.	Claims 1, 3-8 and 10-15 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment, claims 1, 3, 4, 8, 10, 11 and 15 were amended and claims 2 and 9 were canceled. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2014/0033140) in view of Baek (US 2016/0291831).

recognizing whether a touch operation is a gesture operation for calling the shortcut function when the touch operation is detected, comprising: recognizing whether the touch operation is a finger pressing operation (see paragraph [0006] “establishing a one-to-one correspondence relation between input gestures of the touch screen and quick access function modules oriented to the input gestures, wherein the input gestures include single-finger slip, two-finger or multi-finger departure, two-finger or multi-figure closure, double or multiple consecutive clicks”); and 
calling the shortcut function corresponding to the gesture operation in response to recognizing that the touch operation is the gesture operation for calling the shortcut function (see paragraph [0025] “comparing the recorded input signals with the parameters in the memory area by the central processing unit, and executing the corresponding quick access function module if the recorded input signals are matched with the parameters in the memory area”). 
Zeng does not expressly disclose in response to recognizing that the touch operation is the finger pressing operation: storing a capacitance change value corresponding to the touch operation; and determining whether the finger pressing operation includes a finger joint operation based on the capacitance change value, wherein the finger joint operation is an operation performed through a user’s finger joint.
capacitance during touch and distinguish a finger touch, a nail touch, a finger joint touch, and a multi touch using a plurality of fingers from each other).
Therefore, it would have been obvious to an artisan before the effective filing date of the present invention to include Baek’s teachings in Zeng’s user interface in an effort to improve usability by making information processing corresponding to plural types of consecutive input operations executable. Moreover, the modified Zeng teaches storing a capacitance change value corresponding to the touch operation since Zeng discloses “regularly detecting the input signals in the touch control area and recording in the register of the central processing unit by the touch screen…comparing the recorded input signals with the parameters in the memory area by the central processing unit, and executing the corresponding quick access function module if the recorded input signals are matched with the parameters in the memory area (see paragraphs [0008]-[0009]).” Examiner notes that the capacitance values are inherently “stored” in order for them to be compared.
Regarding claim 3, Zeng discloses further comprising: intercepting a function corresponding to a non-finger joint operation other than the finger joint operation in the finger pressing operation in a case that the finger pressing operation includes the finger 
Regarding claim 4, the modified Zeng discloses detecting a number of tappings in the finger joint operation, wherein finger joint operations with different numbers of tappings are used to call different shortcut functions after recognizing that the touch operation is the gesture operation for calling the shortcut function; wherein calling the shortcut function corresponding to the gesture operation comprises: calling a shortcut function corresponding to the finger joint operation with the detected number of tappings (see claim 1 above). 
Regarding claim 4, the modified Zeng discloses detecting a number of tappings in the finger joint operation, wherein finger joint operations with different numbers of tappings are used to call different shortcut functions after recognizing that the touch operation is the gesture operation for calling the shortcut function; wherein calling the shortcut function corresponding to the gesture operation comprises: calling a shortcut function corresponding to the finger joint operation with the detected number of tappings (see claim 1 above).
Regarding claim 6, the modified Zeng does not expressly disclose wherein the shortcut function comprises a screenshot function and a speech assistant function. However, Official Notice is taken that screenshot and speech assistance functions are well known in the art and notoriously associated with smart phones. Therefore, it would have been obvious before the effective filing date of the present invention to include 
Regarding claim 7, the modified Zeng does not expressly disclose wherein the shortcut function comprises a screenshot function and a speech assistant function. However, Official Notice is taken that screenshot and speech assistance functions are well known in the art and notoriously associated with smart phones. Therefore, it would have been obvious before the effective filing date of the present invention to include such features in the modified Zeng’s user interface as a matter of design choice and implementation. 
Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale.
Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seo et al (US 2017/0090653) teach detecting touch gesture based on capacitance change value (see fig 6).

Lynch et al (US 2014/0164953) teach input interception and virtual agent invokation (see paragraph [0031]).

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174